I concur in the disposition of the cause and also in most of the reasoning supporting the conclusion announced in the opinion by our Chief Justice. However, I do not desire to be understood as joining in the expression:
"If his own obligation was intended, his joinder with the wife in her execution of the instrument — entailing a double execution on his part — would be an entirely superfluous requirement."
To my mind the idea of a double execution by the husband seems, in any event, utterly foreign to the statute. I can not believe that even if the proviso were held to authorize the wife to make herself personally liable upon her husband's obligations the language of the Act should be construed as contemplating "a double execution on his part."
In lieu of the quoted portion of the opinion I prefer to say this: As related to an obligation primarily that of the husband, any requirement that he "join" the wife in the execution thereof would be inapt and superfluous; hence the Legislature probably did not intend the proviso to embrace obligations of that kind.
Fortunately the point of difference is merely abstract, and will remain so unless, contrary to the design of said opinion, the idea of "a double execution" may react on Revised Statutes, articles 1114, 1115, wherein both husband and wife are required to "join" in conveyances of the wife's separate realty and of the homestead. Under those statutes one execution by each, whether contemporaneous or not, has been considered sufficient to pass title.